DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 recite the limitation “control unit that directs the radiation source to emit the radiation in a plurality of states in which the ultrasound transceiver is disposed”.  It is not clear from the claim language, the “plurality of states” as it is considered a broad term.  The claims do not further define the “plurality of states”.  It is suggested that claim language further specify the “plurality of states” in terms of different or plurality of positional relationships.  Therefore, claims 1-11 and 16 are indefinite with respect to this language and further clarification is suggested to define the “plurality of states”.
Claims 12-15 are directed to an “acquisition unit for acquiring images” and “generation unit that generates a removed image”.  The claims are based on “image of an ultrasound transceiver disposed at different positions on the radiographic images”.  It is not clear from the claim language how the image of the ultrasound transceiver is acquired.  The “acquisition unit” is directed to acquiring plurality of radiographic images.  Claims also do not specify the type of images being obtained or body tissue of interest and very broadly directed to segmenting out images.  It is suggested claims 12-15 further modify language with respect to the acquisition of the radiographic images and the acquisition of the image of the ultrasound transceiver and the type of images or body tissue of interest. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit that acquires”, “generation unit that generates” in claims 2, 3, 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-3, 10, 11, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Paladini (8831708) in view of Birnholz et al. (20100014738).
With respect to claims 1, 11, and 16 Paladini teaches of a multi-modal imaging system, method, and non-transitory computer-readable storage medium with program for operating a mammography apparatus that includes a radiation source/detector connected with ultrasound transducer to scan and visualize anatomy and using ultrasound data to detect transducer movement or change in position (col. 2 lines 46-52).  Paladini teaches of imaging breast tissue (col. 4 lines 62-64, col. 5 lines 23-25).  Paladini teaches of a radiation source or radiation emitted within a cone shaped region (col. 8 lines 54-59, col. 14 lines 24-26).  Paladini teaches of a radiation detector to detect radiation transmitted or detector 26 (col. 8 lines 48-col. 9 line 2).  Paladini teaches of detecting level or magnitude of radiation at different locations where as the detector moves, the radiation at different locations is measured which provide a 2D map of radiation emitted (col. 14 lines 45-52).  Paladini teaches of an ultrasound transceiver that is provided between the radiation source and detector and has an ultrasound imaging region smaller than the radiography region and in which ultrasound transducers 14 that transmit ultrasonic waves the breast and receive echoes from the breast are arranged (col. 5 lines 16-25).  Paladini teaches of moving the transducer to allow scanning from different positions and different regions of the patient are scanned where one or more scanned regions may not overlap such as sequentially scanned regions overlapping but with sufficient movement that the beginning and ending scans do not overlap (col. 13 lines 55-60).  Paladini teaches of a control unit that or controller for positioning the probe (col. 11 lines 16-24).  Paladini therefore teaches of control unit that directs the radiation source or robot arm that controls the scanning sequence  in a plurality of states or creating 2D maps where areas of higher nuclear activity may be easily identified where the transducer is disposed at different positions of the region while being moved through the scanning positions or positioning the probe over the hotspots and moving the probe according to a more localized scanning protocol in order to reconstruct the 3D lesion (col. 11 lines 34-46).   
With respect to claim 10, Paladini teaches of the imaging apparatus to have a tomography imaging function or tomographic reconstruction and/or is based on relative positioning of detected radiation from different times and/or locations (col. 16 lines 14-17).  Paladini teaches of fusing real-time 2D/3D SPECT from the integrated probe with the pre-acquired PET and SPECT datasets from 3D tomographic scanners (col. 18 lines 37-43).  Paladini teaches of capturing projection images where, as the detector moves, the radiation at different locations is measured and the measurements provide a two-dimensional map of radiation emitted in a projection along a third dimension or a one-dimensional map of radiation emitted in a projection along a plane (col. 8 lines 63-66, col. 25 lines 45-52).  
With respect to claims 1, 11, and 16, Paladini does not explicitly teach of the images of the breast in the plurality of states.  In a similar field of endeavor Birnholz et al. teach of system, method, and computer program for breast cancer screening where the images of the breast tissue are obtained in different positions or states where the woman is placed in a supine, prone, or sedentary position [0053].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Birnholz et al. to modify Paladini to ensure optimal scanning position to ensure most accurate diagnostic results in view of positional adjustments (Birnholz [0053, 0055]).  
With respect to claims 2 and 3, Paladini does not teach of removing images of the ultrasound on the basis of a plurality of images. In a similar field of endeavor Birnholz et al. teach of a system, method, and computer program for imaging processing for breast cancer screening that involves removing image portions which do not belong to the desired region of interest and wherein undesired reflections are contained and therefore cutting away portions or cutout images obtained by cutting out a region other than the image from a plurality of images [0023, 0036, 0037, 0056].  Birnholz et al. therefore teach of a generation unit that generates a removed imaged in which the images are removed from the plurality of images  and combining the plurality of cutout images to generate removed image [0056-0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Birnholz et al. to modify Paladini to improve the quality of the image to allow finding an optimal threshold to separate undesired tissue from the rest and allow for more accurate diagnoses of cancer [Birnholz, 0056, 0064].   
8.	Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paladini in view of Birnholz et al. and further in view of Fenn et al. (20020193849).  
With respect to claims 4 and 5, Paladini does not explicitly teach of the regions being close to the chest wall and a region away from the chest well.  In a similar field of endeavor Fenn et al. teach of mammography apparatus which includes aperture to block stray radiation from reaching the base of the breast near the chest wall region and teaches of irradiating energy toward the base of the breast and chest wall region [0132, 0134].  Therefore, Fenn et al. teach of dividing up the irradiating regions as regions close to the chest wall and region away from the chest wall [0136, 0137].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Fenn et al. to modify Paladini to effectively distinguish between tumor sites and surface or chest wall sites to ensure proper diagnosis of cancerous lesions [Fenn, [0142]].  
With respect to claims 6-9, Paladini does not explicitly teach of the compression plate and other components of the mammography apparatus.  In a similar field of endeavor Fenn et al. teach of a mammography apparatus that includes imaging table in which the radiation detector is accommodated and on which the breast is placed, compression plates that is provided so as to face the imaging table and compresses the breast interposed between the compression plate and the imaging table, and shielding units that shields irradiation of the radiation to the ultrasound transducer [0083, 0133, 0135, 0137].  Fenn et al. teach of the shielding unit to be an irradiation field limiter that sets the irradiation field of the radiation to the radiography region or provide shielding from stray radiation [0086].   It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Fenn et al. to modify Paladini to provide a more improved and less invasive system method for effectively treating cancerous or benign conditions and ensuring proper compression and prevention of skin-surface hot spots [Fenn, [0019, 0053, 0083].  
9.	Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paladini in view of Birnholz et al.
Paladini teaches of a multi-modal imaging system, method, and non-transitory computer-readable storage medium with program for operating a mammography apparatus that includes a radiation source/detector connected with ultrasound transducer to scan and visualize anatomy and using ultrasound data to detect transducer movement or change in position (col. 2 lines 46-52).  Paladini teaches of imaging breast tissue (col. 4 lines 62-64, col. 5 lines 23-25).  Paladini teaches of a radiation source or radiation emitted within a cone shaped region (col. 8 lines 54-59, col. 14 lines 24-26).  Paladini teaches of a radiation detector to detect radiation transmitted or detector 26 (col. 8 lines 48-col. 9 line 2).  Paladini teaches of detecting level or magnitude of radiation at different locations where as the detector moves, the radiation at different locations is measured which provide a 2D map of radiation emitted (col. 14 lines 45-52).  Paladini teaches of an ultrasound transceiver that is provided between the radiation source and detector and has an ultrasound imaging region smaller than the radiography region and in which ultrasound transducers 14 that transmit ultrasonic waves the breast and receive echoes from the breast are arranged (col. 5 lines 16-25).  Paladini teaches of moving the transducer to allow scanning from different positions and different regions of the patient are scanned where one or more scanned regions may not overlap such as sequentially scanned regions overlapping but with sufficient movement that the beginning and ending scans do not overlap (col. 13 lines 55-60).  Paladini teaches of a control unit that or controller for positioning the probe (col. 11 lines 16-24).  Paladini therefore teaches of control unit that directs the radiation source or robot arm that controls the scanning sequence  in a plurality of states or creating 2D maps where areas of higher nuclear activity may be easily identified where the transducer is disposed at different positions of the region while being moved through the scanning positions or positioning the probe over the hotspots and moving the probe according to a more localized scanning protocol in order to reconstruct the 3D lesion (col. 11 lines 34-46).  
Paladini does not teach of removing images of the ultrasound on the basis of a plurality of images. In a similar field of endeavor Birnholz et al. teach of a system, method, and computer program for imaging processing for breast cancer screening that involves removing image portions which do not belong to the desired region of interest and wherein undesired reflections are contained and therefore cutting away portions or cutout images obtained by cutting out a region other than the image from a plurality of images [0023, 0036, 0037, 0056].  Birnholz et al. therefore teach of a generation unit that generates a removed imaged in which the images are removed from the plurality of images  and combining the plurality of cutout images to generate removed image [0056-0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Birnholz et al. to modify Paladini to improve the quality of the image to allow finding an optimal threshold to separate undesired tissue from the rest and allow for more accurate diagnoses of cancer [Birnholz, 0056, 0064].  
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793